Gilchrist, J.
The receipt upon which this action is brought binds the defendant to deliver the property described in it, upon demand. But this demand need not be made by the plaintiff personally. An agent duly constituted may do it for him. The delivery of the receipt to Marsh, who also had in his hands the execution, was an act sufficient to prove him to be the agent of the plaintiff for that purpose ; (2 Gr. Ev., sec. 65;) especially as the goods *478were bailed for tbe express purpose for which they were required and demanded by Marsh.
The judgment which Pierce recovered against Porter, for the security of which the chattels were attached, was rendered on the 16th day of April, and the numeration of the thirty days, for which the attachment was preserved, began, therefore, on the 17th, and finished with the 16th of May following. The demand, having been made on that day, was seasonable. Rev. Stat., eh. 1, sec. 25.
The officer — the plaintiff in this case — had a right of action, then, against the defendant at the time the action was commenced. Nothing has since, occurred to defeat it. He was obliged to receive of the judgment creditor the amount due on the execution, and had no claim upon him for the costs of the present suit. The payment of the execution was properly considered in the question of damages, but beyond that it had no legitimate effect to defeat a cause of action existing at its commencement. There must, therefore, be

Judgment on the verdict